

116 HR 8325 IH: Operation Feed Our Kids Act
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8325IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Rodney Davis of Illinois (for himself, Mr. Costa, Mr. Bacon, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Families First Coronavirus Response Act to extend National School Lunch Program requirement waivers addressing COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Operation Feed Our Kids Act. 2.National School Lunch Program requirement waivers addressing COVID–19(a)Extension of sunset dateSection 2202(e) of the Families First Coronavirus Response Act (42 U.S.C. 1760 note) is amended by striking September 30, 2020. and inserting December 31, 2021..(b)Extension of prior waiversDuring the 30-day period beginning on the date of the enactment of this Act, the Secretary of Agriculture shall extend through at least the end of the 2020–2021 school year at least each waiver available under section 2202 of the Families First Coronavirus Response Act (42 U.S.C. 1760 note) that is, as of September 11, 2020, set to expire on December 31, 2020.(c)Authorization of appropriationsFor an additional amount for Agricultural Programs—Domestic Food Programs—Food and Nutrition Service—Child Nutrition Programs, there are authorized to be appropriated such sums as may be necessary, to remain available until December 31, 2021, to carry out sections 2102 and 2202 of the Families First Coronavirus Response Act (42 U.S.C. 1760 note), as amended by subsection (a).